881 So.2d 698 (2004)
Antonio MOSS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1883.
District Court of Appeal of Florida, Fourth District.
September 1, 2004.
Antonio Moss, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse in part the trial court's order denying the petition for writ of habeas corpus filed by Antonio Moss. Moss alleged a legally sufficient claim requesting permission to file a belated motion for postconviction relief. On remand, the trial court shall conduct an evidentiary hearing to determine whether Moss retained counsel to timely file a rule 3.850 motion, and whether counsel failed to timely file such a motion. See Medrano v. State, 748 So.2d 986 (Fla.1999); Steele v. Kehoe, 747 So.2d 931 (Fla.1999); Krasnick v. State, 780 So.2d 1045 (Fla. 4th DCA 2001).
KLEIN, STEVENSON and GROSS, JJ., concur.